NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  TEDDY H. TEEL,
                  Claimant-Appellant,

                           v.

   Eric K. Shinseki, SECRETARY OF VETERANS
                     AFFAIRS,
                 Respondent-Appellee.
               ______________________

                      2012-7139
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 10-2919, Judge Donald L. Ivers.
                ______________________

                 Decided: May 9, 2013
                ______________________

   TEDDY H. TEEL, of Bossier City, Louisiana, pro se.

    RICHARD P. SCHROEDER, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With him on the brief were STUART F. DELERY,
Acting Assistant Attorney General, JEANNE E. DAVIDSON,
Director, and BRIAN M. SIMKIN, Assistant Director. Of
counsel on the brief were MICHAEL J. TIMINSKI, Deputy
2                                     TEDDY TEEL   v. SHINSEKI

Assistant General Counsel, and JOSHUA P. MAYER, Attor-
ney, United States Department of Veterans Affairs, of
Washington, DC. Of counsel was JONATHAN E. TAYLOR,
Attorney .
                ______________________

Before O'MALLEY, SCHALL, and WALLACH, Circuit Judges.
PER CURIAM
    Teddy H. Teel appeals from the decision of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”) affirming the Board of Veterans’ Appeals’
(“Board”) denial of Mr. Teel’s claim for a disability rating
over ten percent for ulcerative colitis. Teel v. Shinseki, No.
10-2919, 2011 WL 5966245 (Vet. App. Nov. 30 2011)
(“Veterans Court Decision”). Because the issues raised by
Mr. Teel on appeal require the application of law to fact,
we dismiss for lack of jurisdiction.
                       BACKGROUND
    Mr. Teel served on active duty in the United States
Air Force from 1979 to 1983 and from 1985 to 2002. In
November 2002, the regional office (“RO”) granted Mr.
Teel service connection for ulcerative colitis at a noncom-
pensable rate. 1 However, after Mr. Teel appealed the
RO’s decision, the RO issued a Supplemental Statement
of the Case (“SSOC”) increasing the disability rating for
ulcerative colitis to ten percent. In July 2007, the Board
remanded Mr. Teel’s ulcerative colitis claim with instruc-
tions to the RO to provide a VA medical examination. At

    1   Mr. Teel had also filed a claim for service-
connected sight degradation, which the RO denied.
Following numerous appeals, the Veterans Court, as part
of the decision currently on appeal, vacated and remanded
the denial of Mr. Teel’s sight degradation claim. Thus,
the sight degradation claim is not at issue in the instant
appeal.
 TEDDY TEEL   v. SHINSEKI                                 3
the November 2008 examination, the examiner consid-
ered, inter alia, Mr. Teel’s recent gastrointestinal treat-
ment records and Mr. Teel’s own description of his illness.
The examiner diagnosed Mr. Teel with mild ulcerative
colitis and indicated that the most benign rating would be
appropriate. Following the examination, the RO issued
another SSOC again assigning a ten percent rating for
moderate ulcerative colitis with infrequent exacerbation.
See 38 C.F.R. § 4.114, DC 7323 (2011). On appeal, the
Board likewise denied Mr. Teel’s request for a rating of
over ten percent.
     Mr. Teel then appealed to the Veterans Court, which
affirmed the Board’s decision. In particular, the Veterans
Court found the Board’s denial of a rating over ten per-
cent was “supported by a plausible basis in the record,”
such as the examiner’s finding that Mr. Teel’s ulcerative
colitis was “mild and benign.” Veterans Court Decision at
*4. The Veterans Court also considered Mr. Teel’s argu-
ment that he was entitled to a higher rating in light of the
benefit of the doubt provision in 38 U.S.C. § 5107(b).
However, the Veterans Court concluded this argument
lacked merit because the record supported the Board’s
finding that “‘[t]he preponderance of the evidence [was]
against” Mr. Teel’s claim for a higher evaluation of ulcera-
tive colitis. Id. at *6. Finally, in response to Mr. Teel’s
argument contesting the adequacy of the Board’s state-
ment of reasons or bases, the Veterans Court held “[t]he
Board’s decision [was] supported by . . . an adequate
statement of reasons or bases.” Id. at *4. Mr. Teel filed a
timely appeal with this court.
                            DISCUSSION
    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. Pursuant to 38 U.S.C. §
7292(a), this court has jurisdiction to review “the validity
of a decision of the [Veterans] Court on a rule of law or of
any statute or regulation . . . or any interpretation thereof
4                                     TEDDY TEEL   v. SHINSEKI
(other than a determination as to a factual matter) that
was relied on by the [Veterans] Court in making the
decision.” Except to the extent that a constitutional issue
is presented, this court may not review “a challenge to a
factual determination,” or “a challenge to a law or regula-
tion as applied to the facts of a particular case.” 38 U.S.C.
§ 7292(d)(2). The Veterans Court’s legal determinations
are reviewed de novo. Cushman v. Shinseki, 576 F.3d
1290, 1296 (Fed. Cir. 2009).
    On appeal, Mr. Teel argues the Board failed to consid-
er all the record evidence and did not “provide an ade-
quate statement of reasons or bases for its
determination.” Appellant’s Br. at 5; see also id. at 10
(arguing the Board failed to consider Mr. Teel’s sworn
testimony). In particular, he argues the Board “failed to
provide adequate reasons or bases for the implicit rejec-
tion of the credible and probative medical evidence” with
respect to Mr. Teel’s colitis. Appellant’s Br. at 7. He
contends the “examiner should have classified [his] long
history of left-sided colitis and high risk of colon cancer in
the [m]oderate classification not the [m]ild classification.”
Appellant’s Br. at 9. Additionally, according to Mr. Teel,
“the Board failed to consider [his] assertion of pain . . . of
degenerative joint disease and lower back pain . . . .”
Appellant’s Br. at 14.
     None of Mr. Teel’s contentions present an argument of
legal error by the Veterans Court over which this court
would have jurisdiction. Rather, Mr. Teel challenges the
Board’s factual determination that Mr. Teel was eligible
for only a ten percent rating for his service-connected
colitis. To the extent that Mr. Teel’s appeal can be con-
strued to challenge the Veterans Court’s holding that the
Board’s decision was supported by an adequate statement
of reasons or bases, he contests the Veterans Court’s
application of law to the facts of this case. Because this
court lacks jurisdiction to review “a challenge to a factual
determination” or “a challenge to a law or regulation as
 TEDDY TEEL   v. SHINSEKI                           5
applied to the facts of a particular case,” 38 U.S.C. §
7292(d)(2), Mr. Teel’s appeal is dismissed for lack of
jurisdiction.
                            DISMISSED
   No costs.